DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 10 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘indicate’ is indefinite as its meaning is unclear. For purposes of examination, the term will be interpreted to mean ‘are adjacent to.’ The phrase ‘an underlying component’ is indefinite as its meaning is unclear. For purposes of examination, the term will be interpreted to mean ‘underlying areas.’

Claim Rejections – 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.          Claims 1 – 4, 6 and 11 – 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Pithouse et al (U.S. Patent No. 4,803,103). 
With regard to Claim 1, Pithouse et al disclose a tube comprising a fabric, therefore a textile, that is seamless, because it is a sleeve that is tubular instead of being of the wraparound variety (column 4, lines 39 – 42), for enclosure of a substrate (column 1, lines 6 – 13); the textile is woven  (column 7, lines 50 – 51) and comprises heat – shrink fibers and other structural fibers that are not shrinkable (recoverable and non – recoverable fibers; column 8, lines 20 – 21); the tube is heat – shrinkable (column 3, lines 8 – 10); the heat – shrinkable fibers therefore shrink when the tube is heated above a threshold temperature, thereby constricting the substrate. The claimed aspect of ‘for an electronic device’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
With regard to Claim 2, a tapered end is disclosed (an end which tapers; column 4, lines 48 – 51).
With regard to Claim 3, the heat – shrink fibers comprise polyester (column 8, lines 6 – 15).
With regard to Claim 4, an adhesive layer is disclosed that is coated on the tube, on that side that will face  the substrate (column 10, lines 60 – 62).
With regard to Claim 6, the structural fibers include polyester and polyamide (column 8, lines 20 – 27). 
With regard to Claim 11, conductive fibers are woven into the tube (metal; column 8, lines 20 – 27).
With regard to Claim 12, the conductive fibers are therefore capable of providing inputs that are electrical. However, as stated above, the claimed electronic device is an intended use.
With regard to Claim 13, as stated above, the claimed electronic device is an intended use.
5.          Claims 5, 14 – 16 and 21 – 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Pithouse et al (U.S. Patent No. 4,803,103) as evidenced by Uda (U.S. Patent Application Publication No. 2015/0231000 A1). 
Pithouse et al disclose a tube as discussed above. Polyethylene fibers are disclosed (column 8, lines 6 – 15). With regard to Claims 5, 14 – 16 and 21 – 23, Pithouse et do not explicitly disclose fibers that are adhesive. However, Uda discloses that polyethylene fibers are heat – sealable (paragraph 0099 of Uda) and are therefore adhesive. The adhesive fibers disclosed by Pithouse et al additionally adhere the tube to the substrate, because the fibers are in contact with the disclosed adhesive layer.



Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.       Claims 7 – 10 and  17 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pithouse et al (U.S. Patent No. 4,803,103) in view of Davies et al (WO 98/54393 A1). 
Pithouse et al disclose a tube as discussed above. Different areas are disclosed, because zones are disclosed (column 7, lines 21 – 26). With regard to Claim 7, Pithouse et al fail to disclose differently – textured areas. 
Davies et al teach woven tubes (page 3, lines 12 – 13) comprising areas that are a series of ribs for the purpose of providing protection from abrasion (page 10, lines 24 – 28).
It therefore would have been obvious for one of ordinary skill in the art to provide for areas that are ribs in order to provide for protection from abrasion as taught by Davies et al. Areas would therefore be obtained that have a different texture from the areas that are not ribs.
With regard to Claim 8, Davies et al do not explicitly teach ribs having differently – sized structural fibers from areas that are not ribs. However, the ribs are circumferential (page 10, lines 24 – 28 of Davies et al) and the circumferential fibers have a size of 20 – 500 tex whereas the longitudinal fibers are very fine filaments (page 11, lines 6 – 18). It would have been obvious for one of ordinary skill in the art to provide for ribs having differently – sized structural fibers, as the circumferential fibers have a size of 20 – 500 tex whereas the longitudinal fibers are defined as very fine filaments.
With regard to Claims 9 – 10 and 17 – 20, the ribs comprise a different weave pattern because several weft picks are inserted into the shed of an ordinary plain weave (page 10, lines 29 – 30).


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782